UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 OMB APPROVAL OMB Number:3235-0058 Expires:May 31, 2012 Estimated average burden hours per response 2.50 NOTIFICATION OF LATE FILING. (Check One): o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-Do Form N-SAR o Form N-CSR SEC FILE NUMBER 0-29359 For Period Ended:September 30, 2010 CUSIP NUMBER oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION AURASOUND, INC. Full Name ofRegistrant Former Name if Applicable 11 Address of Principal Executive Office (Street and Number) SANTA FE SPRINGS, CALIFORNIA 90670 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate) x (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why the Form 10-K, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period.(Attach Extra Sheets if Needed.) The Registrant's Form 10-Q for the quarterly period ended September 30, 2010 could not be filed within the prescribed time period because certain information and data relating to and necessary for the completion of the Registrant's financial statements and management's discussion and analysis or plan of operation could not be obtained by the Registrant within such time period without unreasonable effort or expense. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: HARALD ARMIN WEISSHAUPT 447-1780 (Name) (Area Code ) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s).x Yeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?:x Yeso No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. See attached AURASOUND, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:NOVEMBER 15, 2010 By:/S/ HARALD ARMIN WEISSHAUPT HARALD ARMIN WEISSHAUPT CHIEF EXECUTIVE OFFICER 2 PART IV - OTHER INFORMATION Revenue Revenue for the quarter ended September 30, 2010 increased to approximately $13 million compared to revenue for the same prior year period of $1,278,900.This increase is largely a result of sales of our soundbar products. General and Administrative Expenses General and administrative expenses for the quarter ended September 30, 2010 increased to approximately $1.6 million as compared to $429,783 for the quarter ended September 30, 2009. Affecting the current year period were expenses related to our acquisition of ASI Holdings Limited and its wholly-owned subsidiary, ASI Audio Technologies, LLC. 3
